Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 31 Mar 2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 line 3 recites “receiving a request from a first user of an electric transport device,” and lines 8-9 recite “delaying a start of billing for each user included in the group ride by the service provider until each user has located an electric transport device,” emphasis added. It is unclear whether this is the same electric transport device or a different transport device. An amendment which distinguishes the electric transport devices of the first user from the other users, such as possessive language or using “first” for the first electric transport device and then otherwise distinguishing that each group member will locate their respective devices would help to overcome this rejection. 
Claims 9 and 16 do not have the same indefiniteness because the request is for a group ride of “electric transport devices,” and each user finds “an electric transport device,” such that the use of plural and singular language distinguishes the electric transport devices within those claims. However, claims 7, 12, and 19 are rejected on the same grounds as claim 1. These claims recite that a user has located “an electric transport device,” which is already claimed in their respective independent claims.
Claims 2-8 depend from claim 1. A dependent claim is construed as incorporating all of the limitations of the claim[s] to which it refers. MPEP 608.01(n)(III). Therefore, claims 1-8, 12, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-15 recite a method, and claims 16-20 recite a system. These are statutory categories.
Step 2A, prong 1: Independent claim 1 recites receiving a request from a first user to initiate a group ride from a first location to a second location; adding one or more additional users to the group ride, wherein each user is associated with a separate billing account with a service provider; and delaying a start of billing for each user included in the group ride by the service provider until each user has located a vehicle. 
Independent claim 9 recites receiving a request to initiate a group ride from a first location to a second location, the group ride including a plurality of users, wherein each user is associated with a separate billing account with a service provider; delaying a start of billing for each user included in the group ride by the service provider until each user has located a vehicle; and synchronizing billing for each user included in the group ride during the group ride from the first location to the second location.
Independent claim 16 recites a plurality of users each having a separate billing account with a service provider; receiving a request to initiate a group ride from a first location to a second location, the group ride including at least two users of the plurality of users; delaying a start of billing for each user included in the group ride until each user has located a vehicle; and synchronizing billing for each user included in the group ride during the group ride from the first location to the second location.
Determining when to initiate billing for a vehicle rental is a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used to apply the abstract idea or generally linking the abstract idea to a hardware embodiment or technology. The electric transport device is disclosed as any of scooters, “bicycles, unicycles, mopeds, skateboards, kickboards, wheelchairs, personal transporters, or the like,” in Applicant’s originally filed specification, which constitutes generally linking the abstract idea to a hardware implementation or technology. There are no other additional elements recited in claims 1 and 9. In claim 16 the additional elements are the plurality of electric transport devices, the processor, and instructions to execute the method. A processor and instructions are generically recited computing elements, as disclosed in Applicant’s originally filed specification [0024], which states that the processor may be a dedicated central processing unit or “any computer or computing system, including, but not limited to configurations having multiple processors, one or more servers, and/or a distributed computing system that is located remotely from service provider.” The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the commercial interaction. Claim 2 recites adding users from different sources. Claims 3 and 20 recite terminating the billing based on the users reaching the second location. Claims 4 and 14 recite defining a travel envelope and synchronizing billing while each user is within the travel envelope. Claims 5 and 15 recite terminating the synchronized billing when a user exits the travel envelope. Claim 6 recites terminating the synchronized billing when for each user that exits the travel envelope and continuing the synchronized billing for users that remain in the travel envelope. Claim 7 recites providing a time limit for users to location their vehicles. Claim 8 recites indicating where vehicles are with reference to a first user. Claim 11 recites that the partially unlocked vehicle is authorized for manual operation but not provided with power. Claims 12 and 19 recite authorizing the electric transport devices for powered operation subject to a condition precedent. Claim 13 recites providing a discounted rental rate to each user. All of these steps further define the commercial interaction, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The majority of the dependent claims do not recite additional elements, and they are therefore subject to the same analysis as the independent claims to which they refer. While claims 12 and 19 recite that the electric transport devices are “authorized” for powered operation once each group member has located a device, they do not actually recite powering or otherwise causing the actual operation of the devices to change. Rather, the change is merely authorized, constituting a step in the commercial interaction. Claim 2 recites that an alternative mechanism for adding users to a group includes using short-range communication pairing. Applicant’s originally filed specification paragraph [0031] discloses that short-range communication may be Bluetooth®, near-field communication, or “other types of short-range wireless” technologies. Claim 17 recites that the plurality of users interact with the user interface of the service provider via an application running on a mobile device of the user. Applicant’s originally filed specification discloses in paragraph [0029] that the mobile device may be “a smart phone or tablet, using short-range communication technologies, for example, Bluetooth®.” Therefore, these elements are generically recited computing elements used to apply the abstract idea. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Claims 10 and 18 recite partially unlocking a vehicle while other users are still finding vehicles. This constitutes insignificant extra-solution activity, because it does not alter or otherwise materially limit the abstract idea of delaying billing until all users have their vehicles. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Unlocking the vehicle subject to a condition precedent is analogous to restricting public access to media by requiring a consumer to view an advertisement, which courts have found to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 13-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20200298882 to Kobayashi et. al. (“Kobayashi”) in view of U.S. Patent Publication No. 20210192663 to Spielman et. al. (“Spielman”) and in view of U.S. Patent Publication No. 20160148123 to Paleja et. al. (“Paleja”).
Claim 1
Kobayashi discloses the following elements:
A method for initiating a group ride for a plurality of users of electric transport devices, the method comprising: ([0002] method of providing transport with vehicle group; [0058] vehicles may include bicycles, motorcycles, cars, buses, trucks; [0122] vehicles may be electric vehicles)
receiving a request from a first user of an electric transport device to initiate a group ride from a first location to a second location; ([0066] user is requested to input number of persons participating in the group transport; [0098] a plurality of vehicles may be traveling a common route from point A to point B; [0071] system creates organized starts; [0073] service is completed when the whole vehicle group arrives at the destination; [0154] when user applies for participation in the vehicle platoon, they are asked for number of passengers)
adding one or more additional users to the group ride,  ([0066] user is requested to input number of persons participating in the group transport)
and delaying a start of billing for each user included in the group ride by the service provider until each user has located an electric transport device. ([0068] fee payment is confirmed based on confirmation of the vehicle group organization; [0067] fees may be collected after the transport service ends – in combination this at least strongly suggests that the billing is delayed until each user is assigned to a vehicle)
Kobayashi claims priority to PCT/JP2018/044806, filed 5 Dec 2018.
Kobayashi also discloses that user information including the application for participation (i.e. request for services) is stored in the system in [0154], that the system stores navigation history in [0020] including from prior trips including particular points, and fig. 31 discloses that real-time location data and scheduled arrival time data are stored in the system. Kobayashi also discloses that a request may be made from a visit place to the user’s home in [0076], which at least very strongly suggest that transportation requests include first and second locations. Nevertheless, to the extent that Kobayashi may be construed as failing to disclose that a transportation request includes a first and second location, Spielman discloses that a transportation request for personal mobility vehicles include pickup location and drop-off location in [0072], [0075], that the system may determine a matching group in [0086], that a request may be for a number of seats (users) in at least [0085], and that the system may be used for scooters and electric bikes in [0143]. Spielman also discloses that the system may include a profile for each requestor in [0141], and that the system may coordinate payment between requestors and providers in at least [0194] and [0195], which discloses each user having a separate payment account with the system/provider. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ride system of Kobayashi the request data as taught by Spielman in order to “allow[ing] for two or more requestors to be matched to a single provider.” Spielman, paragraph [0072]. 
As set forth above, Kobayashi at least strongly suggests that billing is delayed until each user has selected a vehicle. To the extent that one having ordinary skill in the art may conclude that Kobayashi does not explicitly disclose this element, Paleja discloses a system in which a user can invite others to attend a ticketed event as in [0043], [0112], and in which the system does not complete the payment collection until each invited user responds as in [0043], [0111]. Paleja also discloses that each user has a separate account in [0041]. Paleja also contemplates allowing an interface for users to coordinate transportation as in [0116]. Paleja is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely group payment of a shared service. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the payment for platooned vehicles as taught by Kobayashi the payment conditioned on each group member participating as taught by Paleja “in order [for users] to obtain the maximum benefit from the offers,” including discounts for a purchase of particular amounts of tickets. Paleja, paragraph [0020]. 
Claim 2
Kobayashi in view of Spielman and Paleja discloses the elements of claim 1, above. Kobayashi also discloses that users apply to the system and indicate the number of users via the internet as in [0066], that the user requests hailing via a mobile application as in [0077], and that the vehicle platoon may be formed using short-range wireless communication as in [0051]. Paleja also discloses:
wherein adding one or more additional users includes adding users from at least one of contacts, social media, a telephone number, or short-range communication pairing. ([0043] invitations may be sent to friends selected from a contact list kept by the user, the user’s social network profile, etc.)
Kobayashi discloses that vehicles may be added to a platoon using short-range wireless communications, and Paleja discloses inviting friends using a contact list or the user’s social network profile. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the mechanisms for joining vehicles as taught by Kobayashi the mechanisms for adding group members as taught by Paleja “in order [for users] to obtain the maximum benefit from the offers,” including discounts for a purchase of particular amounts of tickets. Paleja, paragraph [0020].
Claim 3
Kobayashi in view of Spielman and Paleja discloses the elements of claim 1, above. Kobayashi also discloses:
wherein billing for the group ride is terminated upon reaching the second location. ([0067] fees may be collected after the transport service ends)
Claim 4
Kobayashi in view of Spielman and Paleja discloses the elements of claim 1, above. Kobayashi also discloses:
defining a travel envelope for the group ride; ([0059] one driver controls the grouped vehicles; [0098] a plurality of vehicles may be traveling a common route from point A to point B)
and wherein billing for the group ride is synchronized while each user included in the group ride remains within the travel envelope. ([0059] one driver controls the grouped vehicles; [0098] a plurality of vehicles may be traveling a common route from point A to point B; [0067] fees may be collected after the transport service ends)
The broadest reasonable interpretation of this claim is that all users remain in the travel envelope from the first location to the second location and that the billing is synchronized the entire time. Therefore, the claim is met by Kobayashi alone. 
Claim 7
Kobayashi in view of Spielman and Paleja discloses the elements of claim 1, above. Kobayashi also discloses that the vehicles can be lent for a predetermined time zone (predetermined period) in [0080], that the system searches for drivers/vehicles available to provide services within a predetermined time zone in [0080]-[0081], and that fees are based on the time of use of the platooning feature in [0224]. Kobayashi does not explicitly disclose a predetermined time limit for users to locate an electric transport device. However, Spielman discloses:
providing a predetermined time limit for users included in the group ride to locate an electric transport device. ([0081] users may set a walking time limit for finding a vehicle; [0109] system may set a time limit value for identifying shared ride options)
The broadest reasonable interpretation of this claim is that any element within the method, including users, may provide the time limit. Therefore, the claim is met. Kobayashi discloses that the system searches for vehicles available to provide service within a predetermined time period. Spielman discloses that a time limit for finding a shared vehicle may be set. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ride system of Kobayashi the group ride time limit as taught by Spielman in order to “allow[ing] for two or more requestors to be matched to a single provider.” Spielman, paragraph [0072].
To the extent that one having ordinary skill in the art may conclude that Kobayashi in view of Spielman does not disclose the elements of claim 7, Paleja discloses that users may set a period of time within which invited users should make their purchase as in [0091]. Paleja is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely group payment of a shared service. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ride system of Kobayashi the group member participation time limit as taught by Paleja “in order [for users] to obtain the maximum benefit from the offers,” including discounts for a purchase of particular amounts of tickets. Paleja, paragraph [0020].
Claim 8
Kobayashi in view of Spielman and Paleja discloses the elements of claim 1, above. Kobayashi also discloses that the drive vehicles include display screens for navigation and platoon merging as in [0141]. Kobayashi does not explicitly disclose indicating a location of one or more transport devices within a predetermined area. However, Spielman discloses: 
indicating a location of one or more electric transport devices within a predetermined area of the first user. ([0127] system may determine that requestor device is within a predefined radius of a micromobility vehicle; see also fig. 31 showing the vehicles on a map interface relative to the user’s position)
Kobayashi discloses a GPS navigation display for platooned vehicle drivers. Spielman discloses showing requestors vehicles within a predefined radius of the requestor’s device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ride system of Kobayashi the vehicle location determination as taught by Spielman in order to “improv[e] resource allocation within the network, reducing latency, and reducing system cost.” Spielman, paragraph [0127].
Claim 9
Kobayashi discloses the following elements:
A method for synchronizing billing for a group ride for a plurality of users of electric transport devices, the method comprising: ([0002] method of providing transport with vehicle group; [0058] vehicles may include bicycles, motorcycles, cars, buses, trucks; [0122] vehicles may be electric vehicles)
receiving a request to initiate a group ride of electric transport devices from a first location to a second location, the group ride including a plurality of users,  ([0066] user is requested to input number of persons participating in the group transport; [0098] a plurality of vehicles may be traveling a common route from point A to point B; [0071] system creates organized starts; [0073] service is completed when the whole vehicle group arrives at the destination; [0154] when user applies for participation in the vehicle platoon, they are asked for number of passengers)
delaying a start of billing for each user included in the group ride by the service provider until each user has located an electric transport device; ([0068] fee payment is confirmed based on confirmation of the vehicle group organization; [0067] fees may be collected after the transport service ends – in combination this at least strongly suggests that the billing is delayed until each user is assigned to a vehicle)
and synchronizing billing for each user included in the group ride during the group ride from the first location to the second location. ([0068] fee payment is confirmed based on confirmation of the vehicle group organization; [0067] fees may be collected after the transport service ends; [0098] a plurality of vehicles may be traveling a common route from point A to point B - the broadest reasonable interpretation of this limitation is that all users remain in the travel envelope from the first location to the second location and that the billing is synchronized the entire time)
Kobayashi claims priority to PCT/JP2018/044806, filed 5 Dec 2018.
Kobayashi also discloses that user information including the application for participation (i.e. request for services) is stored in the system in [0154], that the system stores navigation history in [0020] including from prior trips including particular points, and fig. 31 discloses that real-time location data and scheduled arrival time data are stored in the system. Kobayashi also discloses that a request may be made from a visit place to the user’s home in [0076], which at least very strongly suggest that transportation requests include first and second locations. Nevertheless, to the extent that Kobayashi may be construed as failing to disclose that a transportation request includes a first and second location, Spielman discloses that a transportation request for personal mobility vehicles include pickup location and drop-off location in [0072], [0075], that the system may determine a matching group in [0086], that a request may be for a number of seats (users) in at least [0085], and that the system may be used for scooters and electric bikes in [0143]. Spielman also discloses that the system may include a profile for each requestor in [0141], and that the system may coordinate payment between requestors and providers in at least [0194] and [0195], which discloses each user having a separate payment account with the system/provider. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ride system of Kobayashi the request data as taught by Spielman in order to “allow[ing] for two or more requestors to be matched to a single provider.” Spielman, paragraph [0072]. 
As set forth above, Kobayashi at least strongly suggests that billing is delayed until each user has selected a vehicle. To the extent that one having ordinary skill in the art may conclude that Kobayashi does not explicitly disclose this element, Paleja discloses a system in which a user can invite others to attend a ticketed event as in [0043], [0112], and in which the system does not complete the payment collection until each invited user responds as in [0043], [0111]. Paleja also discloses that each user has a separate account in [0041]. Paleja also contemplates allowing an interface for users to coordinate transportation as in [0116]. Paleja is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely group payment of a shared service. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the payment for platooned vehicles as taught by Kobayashi the payment conditioned on each group member participating as taught by Paleja “in order [for users] to obtain the maximum benefit from the offers,” including discounts for a purchase of particular amounts of tickets. Paleja, paragraph [0020]. 
Claim 13
Kobayashi in view of Spielman and Paleja discloses the elements of claim 9, above. Kobayashi does not disclose providing a reduced rate for a group ride. However, Spielman discloses:
further comprising providing a discounted rental rate to each user included in the group ride by the service provider. ([0081] shared rides may be priced low when efficient; shared rides may realize cost savings; [0129] system may require higher prices for private rides compared to shared rides to incentivize ride sharing; [00132] system includes micromobility vehicles such as scooters)
Kobayashi discloses a group ride system. Spielman discloses a system which incentivizes group rides with discounted rates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ride system of Kobayashi the group ride incentive as taught by Spielman in order to “allow[ing] for two or more requestors to be matched to a single provider.” Spielman, paragraph [0072].
Claim 14
Kobayashi in view of Spielman and Paleja discloses the elements of claim 9, above. Kobayashi also discloses:
defining a travel envelope for the group ride; ([0059] one driver controls the grouped vehicles; [0098] a plurality of vehicles may be traveling a common route from point A to point B)
and wherein billing for the group ride is synchronized while each user included in the group ride remains within the travel envelope. ([0059] one driver controls the grouped vehicles; [0098] a plurality of vehicles may be traveling a common route from point A to point B; [0067] fees may be collected after the transport service ends)
The broadest reasonable interpretation of this claim is that all users remain in the travel envelope from the first location to the second location and that the billing is synchronized the entire time. Therefore, the claim is met by Kobayashi alone.
Claim 16
Kobayashi discloses the following elements:
A system for synchronizing billing for a group ride for a plurality of users of electric transport devices, comprising: ([0002] method of providing transport with vehicle group; [0057] system includes plurality of vehicles; [0058] vehicles may include bicycles, motorcycles, cars, buses, trucks; [0122] vehicles may be electric vehicles)
a plurality of electric transport devices; ([0057] system includes plurality of vehicles; [0058] vehicles may include bicycles, motorcycles, cars, buses, trucks; [0122] vehicles may be electric vehicles)
a service provider for the plurality of electric transport devices; ([0083]-[0084] vehicles may be rental vehicles from a rental company)
and a plurality of users; ([0066] user is requested to input number of persons participating in the group transport; [0154] when user applies for participation in the vehicle platoon, they are asked for number of passengers)
and wherein the service provider includes at least one processor configured to execute instructions to: ([0083]-[0084] vehicles may be rental vehicles from a rental company; [0068] system includes a server to manage the vehicle fleet)
receive a request to initiate a group ride of electric transport devices from a first location to a second location, the group ride including at least two users of the plurality of users; ([0066] user is requested to input number of persons participating in the group transport; [0098] a plurality of vehicles may be traveling a common route from point A to point B; [0071] system creates organized starts; [0073] service is completed when the whole vehicle group arrives at the destination; [0154] when user applies for participation in the vehicle platoon, they are asked for number of passengers; [0078] users may be three or less or ten or more)
delay a start of billing for each user included in the group ride until each user has located an electric transport device; ([0068] fee payment is confirmed based on confirmation of the vehicle group organization; [0067] fees may be collected after the transport service ends – in combination this at least strongly suggests that the billing is delayed until each user is assigned to a vehicle)
and synchronize billing for each user included in the group ride during the group ride from the first location to the second location. ([0068] fee payment is confirmed based on confirmation of the vehicle group organization; [0067] fees may be collected after the transport service ends; [0098] a plurality of vehicles may be traveling a common route from point A to point B - the broadest reasonable interpretation of this limitation is that all users remain in the travel envelope from the first location to the second location and that the billing is synchronized the entire time)
Kobayashi claims priority to PCT/JP2018/044806, filed 5 Dec 2018.
Kobayashi also discloses that user information including the application for participation (i.e. request for services) is stored in the system in [0154], that the system stores navigation history in [0020] including from prior trips including particular points, and fig. 31 discloses that real-time location data and scheduled arrival time data are stored in the system. Kobayashi also discloses that a request may be made from a visit place to the user’s home in [0076], which at least very strongly suggest that transportation requests include first and second locations. Nevertheless, to the extent that Kobayashi may be construed as failing to disclose that a transportation request includes a first and second location, Spielman discloses that a transportation request for personal mobility vehicles include pickup location and drop-off location in [0072], [0075], that the system may determine a matching group in [0086], that a request may be for a number of seats (users) in at least [0085], and that the system may be used for scooters and electric bikes in [0143]. Spielman also discloses that the system may include a profile for each requestor in [0141], and that the system may coordinate payment between requestors and providers in at least [0194] and [0195], which discloses each user having a separate payment account with the system/provider. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ride system of Kobayashi the request data as taught by Spielman in order to “allow[ing] for two or more requestors to be matched to a single provider.” Spielman, paragraph [0072]. 
As set forth above, Kobayashi at least strongly suggests that billing is delayed until each user has selected a vehicle. To the extent that one having ordinary skill in the art may conclude that Kobayashi does not explicitly disclose this element, Paleja discloses a system in which a user can invite others to attend a ticketed event as in [0043], [0112], and in which the system does not complete the payment collection until each invited user responds as in [0043], [0111]. Paleja also discloses that each user has a separate account in [0041]. Paleja also contemplates allowing an interface for users to coordinate transportation as in [0116]. Paleja is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely group payment of a shared service. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the payment for platooned vehicles as taught by Kobayashi the payment conditioned on each group member participating as taught by Paleja “in order [for users] to obtain the maximum benefit from the offers,” including discounts for a purchase of particular amounts of tickets. Paleja, paragraph [0020]. 
Claim 17
Kobayashi in view of Spielman and Paleja discloses the elements of claim 16, above. Kobayashi also discloses:
wherein the service provider further includes a user interface; ([0130] user’s reservation application is performed using a portable unit or other computer – see also fig. 12; [0154] user’s application is sent to the server of the vehicle management company)
and wherein the plurality of users interact with the user interface of the service provider through an application on a mobile device associated with the user. ([0080] user requests vehicle to be hailed using a mobile application; [0130] user’s reservation application is performed using a portable unit or other computer – see also fig. 12)
Applicant’s originally filed specification discloses that the user interface is “configured to allow a user… to interact with the service provider.” Applicant’s originally filed specification, paragraph [0029]. Therefore, the server accessed by the mobile device as taught by Kobayashi discloses this element. 
Claim 20
Kobayashi in view of Spielman and Paleja discloses the elements of claim 16, above. Kobayashi also discloses:
wherein the service provider is configured to terminate billing for the group ride upon the users reaching the second location. ([0067] fees may be collected after the transport service ends)

Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20200298882 to Kobayashi et. al. (“Kobayashi”) in view of U.S. Patent Publication No. 20210192663 to Spielman et. al. (“Spielman”) and in view of U.S. Patent Publication No. 20160148123 to Paleja et. al. (“Paleja”) and further in view of U.S. Patent Publication No. 20220003561 to Shoval et. al. (“Shoval”).
Claim 5
Kobayashi in view of Spielman and Paleja discloses the elements of claim 4, above. Kobayashi also discloses:
wherein billing for the group ride is terminated when at least one user included in the group ride exits the travel envelope. ([0059] one driver controls the grouped vehicles; [0098] a plurality of vehicles may be traveling a common route from point A to point B; [0067] fees may be collected after the transport service ends)
The broadest reasonable interpretation of this claim is that all users remain in the travel envelope from the first location to the second location and that the billing is synchronized the entire time. Therefore, the claim is met by Kobayashi alone. Nevertheless, in the interest of compact prosecution, Shoval discloses that users will have proportional ride sharing fees for portions of shared rides, and that the shared portion of the billing ends when a member of the group leaves the shared vehicle as in [0122] and fig. 5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ridesharing system of Kobayashi in view of Spielman and Paleja the group billing as taught by Shoval in order to facilitate “more efficient vehicle use and management [and] more user flexibility.” Shoval, paragraph [0090].
Claim 6
Kobayashi in view of Spielman and Paleja discloses the elements of claim 4, above. Kobayashi also discloses that one driver controls the grouped vehicles in [0059], that a plurality of vehicles may be traveling a common route from point A to point B in [0098], and that fees may be collected after the transport service ends in [0067]. Under the broadest reasonable interpretation of claim 6, the entire group may leave the travel envelope by reaching the end of the trip, at which time fees are collected and billing is terminated. Thus, the claim is met by Kobayashi alone. Nevertheless, in the interest of compact prosecution, Shoval discloses: 
wherein billing for the group ride is terminated for each user included in the group ride that exits the travel envelope; ([0122] users will have proportional ride sharing fees for portions of shared rides; the shared portion of the billing ends when a member of the group leaves the shared vehicle; see also fig. 5; [0120] system contemplates use with more than two users – thus the disclosure of [0122] and fig. 5 is extrapolated to include group members that exit and stay beyond the two explicitly shown)
and wherein billing for the group ride remains synchronized for each user included in the group ride that remains within the travel envelope. ([0122] users will have proportional ride sharing fees for portions of shared rides; the shared portion of the billing ends when a member of the group leaves the shared vehicle; see also fig. 5; [0120] system contemplates use with more than two users – thus the disclosure of [0122] and fig. 5 is extrapolated to include group members that exit and stay beyond the two explicitly shown)
Kobayashi discloses that billing for the travel envelope ends when the transportation service ends. Shoval discloses that each of multiple users are billed only for their portion of the journey, including group billing when they are traveling together. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ridesharing system of Kobayashi in view of Spielman and Paleja the group billing as taught by Shoval in order to facilitate “more efficient vehicle use and management [and] more user flexibility.” Shoval, paragraph [0090].
Applicant’s claim language in claims 5-4 is quite broad and leaves open interpretations such as set forth above. Examiner is willing to conduct an interview to discuss how these claims may be amended and incorporated into the independent claims to advance prosecution. 
Claim 15
Kobayashi in view of Spielman and Paleja discloses the elements of claim 14, above. Kobayashi also discloses:
wherein billing for the group ride is terminated when at least one user included in the group ride exits the travel envelope. ([0059] one driver controls the grouped vehicles; [0098] a plurality of vehicles may be traveling a common route from point A to point B; [0067] fees may be collected after the transport service ends)
The broadest reasonable interpretation of this claim is that all users remain in the travel envelope from the first location to the second location and that the billing is synchronized the entire time. Therefore, the claim is met by Kobayashi alone. Nevertheless, in the interest of compact prosecution, Shoval discloses that users will have proportional ride sharing fees for portions of shared rides, and that the shared portion of the billing ends when a member of the group leaves the shared vehicle as in [0122] and fig. 5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the group ridesharing system of Kobayashi in view of Spielman and Paleja the group billing as taught by Shoval in order to facilitate “more efficient vehicle use and management [and] more user flexibility.” Shoval, paragraph [0090].

Point of Novelty
The prior art does not disclose or fairly suggest a system which incorporates group members finding their own scooters as a means by which to determine whether to partially or fully unlock an electric scooters of other members as recited in claims 10-12, 18, and 19. Even though claims 10-12 are recited as method claims subject to a condition precedent, and include limitations that are non-limiting under MPEP 2111.04(II) and Ex parte Schulhauser, the prior art does not disclose consideration the condition precedent as set forth below. 
U.S. Patent Publication No. 20210031848 to Du discloses incremental unlocking according to access permissions, including a state where only manual operation is permitted, but it does not disclose that those access permissions pertain to other group members locating their transport vehicles and therefore fails to disclose the condition precedent. Similarly, U.S. Patent Publication No. 20210162949 to Arakawa et. al. discloses an electronic key which, once the user is verified, allows transmission operations of a vehicle power source as in [0023]. Like Du, Arakawa does not disclose or fairly suggest that the verification is related to or dependent on other group members finding their respective vehicles. Non-patent literature “Introducing Group Ride: Lime’s Newest Scooter Feature Rolls Out In Over 20 Cities” (“Lime”) discloses Group Ride, in which one user can unlock up to five scooters from one host account. However, Lime does not appear to disclose a condition that all group members have found a scooter as a condition to fully unlock the scooters. Therefore, the prior art does not disclose or fairly suggest the limitations of claims 10-12, 18, and 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628